DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recites “surrounding the magnetic structures” (emphasis added). This should be “surrounding the plurality of magnetic structures” for consistency with independent claim 18.
.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites “magnetic structures”. It is unclear what is the difference between this recitation and the “plurality of magnetic structures” recited in independent claim 19. The Examiner has assumed “the plurality of magnetic structures”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 8,558,344).

a.	Re claim 1, Chen discloses a semiconductor device structure, comprising: a semiconductor substrate (not shown but clearly mentioned in col. 5 ln. 63-67; see fig. 5, col. 5 ln. 44-67; see remaining of disclosure for more details); a first magnetic element 510.1 and a second magnetic element 510.2 over (i.e. on such as to contact directly or indirectly; fig. 5 describes an on-chip inductor so the inductor shown on fig. 5 would necessarily be on, i.e. contacting directly or indirectly, the chip which would be made of the semiconductor substrate) the semiconductor substrate; a first conductive line CL1 (see annotated fig. 5 below) extending exceeding an edge (left or right edge) of the first magnetic element; and a second conductive line CL2 extending exceeding an edge (left or right edge) of the second magnetic element, wherein the second conductive line is electrically connected to the first conductive line (explicit on fig. 5 noting that 520 is a winding).


    PNG
    media_image1.png
    930
    1405
    media_image1.png
    Greyscale


b.	Re claim 6, he first conductive line has a first portion (oblique portion) overlapping the first magnetic element, the second conductive line has a second portion (oblique portion) overlapping the second magnetic element, and the first portion is substantially parallel to the second portion (explicit on annotated fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,558,344).

a.	Re claim 18, Chen discloses a semiconductor device structure, comprising: a semiconductor substrate (not shown but clearly disclosed in col. 7 ln. 11-14; see figs. 9a-b and col. 7 ln. 4-22); a plurality of first conductive lines (CL1-CL5 on annotated fig. 9a below) over (i.e. on such as to contact directly or indirectly) the semiconductor substrate, wherein the first conductive lines are electrically connected in series; and a plurality of magnetic structures 910A-910C wrapping around portions of the first conductive lines. But Chen does not appear to explicitly disclose the semiconductor device structure comprising a plurality of second conductive lines over the semiconductor substrate, wherein the second conductive lines are electrically connected in series, and the second conductive lines are electrically isolated from the first conductive lines; the plurality of magnetic structures wrapping around portions of the second conductive lines. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have duplicated via a non-inventive step of duplicating essential working parts (see MPEP 2144.04.VI), the structure on fig. 9a such that there are an array or plurality of them, and this in order to increase the integration density of the inductor on the semiconductor substrate. The modification would have resulted in having the semiconductor device structure comprising a plurality of second conductive lines (which would be CL1-Cl5 of a duplicate structure of fig. 9a) over the semiconductor substrate, wherein the second conductive lines are electrically connected in series (as do CL1-CL5), and the second conductive lines are electrically isolated from the first conductive lines (implicit for two isolated inductors); a plurality of magnetic structures (910A-910C including the original and duplicated ones) wrapping around portions of the first conductive lines and wrapping around portions of the second conductive lines. 


    PNG
    media_image2.png
    909
    1270
    media_image2.png
    Greyscale


b.	Re claim 19, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the inductors arranged in a single column for example, and this as one of the three possible most obvious arrangements for two inductors (the other possible arrangements being in a row or neither in a row or column; see MPEP 2143.E). The modification would have resulted in the plurality of magnetic structures being arranged in a column.

Allowable Subject Matter
Claims 11-17 are allowed.

Claims 2-5, 7-10 and 20 (assuming the objection to claim 20 above is overcome) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rhee (US 6,303,971) disclose a semiconductor device structure (figs. 19A-B and related text) similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899